Except as to the matters contained in paragraph 6 of the petition, the matter is referred to Honorable Harrington Putnam, an official referee, to take testimony and to report thereon to this court with his opinion. This is without prejudice to an application on the part of the petitioner for leave to file further charges. If the respondent should desire particulars regarding any of the charges, application therefor should be made to the official referee. Present'—Lazansky, P. J., Young, Hagarty, Cars-well and Scudder, JJ.